
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 348
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Cleaver (for
			 himself, Ms. Fudge,
			 Mr. Clarke of Michigan,
			 Mr. Conyers,
			 Mr. Lewis of Georgia,
			 Ms. Wilson of Florida,
			 Ms. Waters,
			 Ms. Bass of California,
			 Mr. Bishop of Georgia,
			 Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Ms. Clarke of New York,
			 Mr. Clay, Mr. Cummings, Mr.
			 Davis of Illinois, Ms.
			 Edwards, Mr. Ellison,
			 Mr. Fattah,
			 Mr. Al Green of Texas,
			 Mr. Hastings of Florida,
			 Mr. Jackson of Illinois,
			 Ms. Brown of Florida,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Lee of California,
			 Mr. Meeks,
			 Ms. Moore,
			 Ms. Norton,
			 Mrs. Christensen,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rush, Mr. David Scott of Georgia,
			 Mr. Scott of Virginia,
			 Ms. Sewell,
			 Mr. Towns,
			 Mr. Watt, Mr. West, Mr.
			 Clyburn, and Mr. Thompson of
			 Mississippi) submitted the following resolution; which was referred
			 to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that critical jobs legislation should be considered and passed
		  to address the growing jobs crisis throughout America, and for other
		  purposes.
	
	
		Whereas this resolution may be cited as the
			 Congressional Black Caucus For the People Jobs Initiative
			 Resolution;
		Whereas over six months into the 112th Congress and no
			 jobs creation legislation has been considered on the House floor despite the
			 introduction of over 40 bills by members of the Congressional Black Caucus
			 (CBC);
		Whereas the unemployment numbers throughout the country
			 mandate legislative, tangible action to address the crisis;
		Whereas the reported unemployment numbers in the
			 African-American community are hovering over sixteen percent and in the double
			 digits in other communities of color in these United States;
		Whereas for 40 years the CBC has introduced legislation
			 for the people and has served as the unwavering Conscience of the
			 Congress;
		Whereas the CBC recently launched the For the
			 People Jobs Initiative to directly address the lack of jobs for people
			 of color by holding job fairs and town hall meetings throughout the country in
			 areas hardest hit by the recession; and
		Whereas, to address the unemployment crisis and the need
			 for job creation solutions in underserved communities, the CBC has called upon
			 the private and public sectors to immediately remedy the crisis by going into
			 communities with legitimate, immediate employment opportunities for the
			 underserved: Now, therefore be it
		
	
		That it is the sense of the House of
			 Representatives that Congress should—
			(1)consider and pass
			 critical jobs legislation to address the crisis facing communities of color
			 disproportionately; and
			(2)consider and pass
			 critical jobs legislation to address the nationwide economic crisis.
			
